Citation Nr: 1108702	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for gallstones, status post laparoscopic cholecystectomy (gallbladder disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from March 2000 to 
July 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2010, the Veteran testified at a Board personal hearing conducted before the undersigned Acting Veterans Law Judge at the Nashville RO.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  Symptoms of back spasms, abdominal pain, and nausea were chronic in service.

3.  Symptoms of back spasms, abdominal pain, and nausea have been continuous since service.

4.  The Veteran's gallbladder disability of status post laparoscopic cholecystectomy is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gallbladder disability of status post laparoscopic cholecystectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for gallbladder disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Gallbladder Disorder

The Veteran contends that she has a gallbladder disability, and that this disability originated in service and has continued since that time.  The Veteran contends that she suffered symptoms of back spasms, abdominal pain, and nausea in service and since service separation, and that these symptoms were the onset of later diagnosed gallbladder disability that required cholecystectomy.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of back spasms, abdominal pain, and nausea were chronic in service.  Various treatment records during service are of record.  A November 2000 family practice note dated during service reported low back pain, sometimes sharp with momentary exacerbations.  A July 2002 family practice note dated during service reported both lower quadrants of the Veteran's abdomen to be tender to palpation.  A July 2002 emergency room record reported mild abdominal tenderness and nausea.  An August 2002 family practice note reported nausea and vomiting.  A September 2002 family practice note reported nausea, vomiting, and also reported that the Veteran's abdomen was tender to palpation.  

In a February 2003 obstetrics clinic note dated during service, the Veteran reported back spasms, nausea, and no appetite.  A March 2003 obstetrics clinic note reported a strained/pulled back muscle, but that medication gave no relief.  In a May 2003 obstetrics clinic note, the Veteran reported painful lower abdomen cramps.  In a July 2003 obstetrics clinic note, the Veteran reported constant stabbing right back pain that was unaffected by medication.  A September 2003 family practice note dated during service reported back spasms, nausea, and vomiting.  An October 2003 family practice note reported right back pain and muscle spasms, that were unaffected by movement or medication; the October 2003 family practice note also reported the Veteran's abdomen was tender to palpation and back pain was constant with associated nausea and vomiting.  In an October 2003 family practice note dated during service, the Veteran reported frequent back spasms.  In July 2004, on service separation examination, the Veteran reported recurrent back pain that was associated with shortness of breath.  

The Board also finds that the weight of the evidence demonstrates that symptoms of back spasms and abdominal pain have been continuous since service separation in July 2004.  A post-service December 2004 VA clinical follow-up reported back spasms and back pain.  After service in March 2005, a VA primary clinic note reflects that the Veteran reported a history of back spasms in service and back spasm symptoms since service separation.  In July 2005, on VA examination, the examiner reported mild tenderness in the upper thoracolumbar region, with no pain noted on range of motion.  An August 2005 VA emergency room attending note reported tenderness all over the abdominal region and nausea/vomiting.  

Other post-service treatment records include a June 2007 private treatment record that reflects the finding of tenderness in the upper right quadrant of the abdomen and the Veteran's report of nausea/vomiting.  A June 2007 private ultrasound confirmed the presence of gallstones and diagnosed the Veteran with cholelithiasis.  In an August 2007 private treatment record, the Veteran reported pain and tenderness in the right upper quadrant of the abdomen; based upon the Veteran's history of abdominal pain, the private examiner performed an ultrasound on the gallbladder and diagnosed the Veteran with cholelithiasis.  A May 2008 VA surgery consult reported gastric pain that radiated to the Veteran's back.  In a June 2008 VA surgery outpatient note, the VA examiner diagnosed the Veteran with chronic cholelithiasis and the Veteran's gallbladder was surgically removed (cholecystectomy).  

A necessary element for establishing service connection is evidence of a current disability.  The Veteran's VA and private treatment records document complaints and treatment for gallbladder disability, subsequent to the Veteran filing her claim for service connection for gallbladder condition in June 2008.  Even though the Veteran reported no recurrent symptoms after the gallbladder removal in June 2008, the evidence of record is at least in relative equipoise on the question of whether the Veteran currently has residual disability of the gallbladder surgery.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

There is additionally competent evidence of a relationship between the Veteran's current gallbladder condition and her military service.  The Veteran suffered back spasms, abdominal pain, and nausea symptoms in service and has suffered those same symptoms since service separation.  See Horowitz, 5 Vet. App. at 221-22 (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  In this case, after carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for gallbladder disability of status post laparoscopic cholecystectomy are met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for gallbladder disability of status post laparoscopic cholecystectomy is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


